


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.3

AMENDMENT NO. 2 TO
COMMON STOCK PURCHASE AGREEMENT
 
This Amendment No. 2 (the “Second Amendment”) to that certain Common Stock
Purchase Agreement, dated October 11, 2007 and as amended by Amendment No. 1
thereto dated as of October 8, 2008 (as so amended, the “Agreement”), by and
between Dendreon Corporation, a  Delaware corporation (the “Company”), and
Azimuth Opportunity Ltd., an international business company incorporated under
the laws of the British Virgin Islands (the “Investor”), is entered into as of
February 9, 2009 (the “Second Amendment Date”). Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Agreement.
 
Recitals
 
Whereas, Section 7.1 of the Agreement provides in part that, unless earlier
terminated, the Agreement shall terminate automatically on the earliest of (i)
the first day of the month next following the 18-month anniversary of the
Effective Date (the “Investment Period”), (ii) the date that the aggregate
dollar amount of Shares registered under the Registration Statement have been
issued and sold and (iii) the date the Investor shall have purchased the Total
Commitment of shares of Common Stock (subject in all cases to the Trading Market
Limit);
 
Whereas, the Agreement remains in full force and effect;
 
Whereas, Section 9.3 of the Agreement provides that the Agreement may be amended
by a written instrument signed by the Company and the Investor; and
 
Whereas, the Company and the Investor now desire to amend the Agreement as set
forth herein.
 
Agreement
 
Now, Therefore, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Agreement and this Second
Amendment, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
1. Amendment of Section 7.1.  Effective as of the Second Amendment Date, Section
7.1 of the Agreement shall be amended to replace the first sentence thereof with
the following:
 
     “Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the first day of the month next
following the 36-month anniversary of the Effective Date (the “Investment
Period”), (ii) the date that the aggregate dollar amount of Shares registered
under the Registration Statement have been issued and sold and (iii) the date
the Investor shall have purchased the Total Commitment of shares of Common Stock
(subject in all cases to the Trading Market Limit).”
 
2. Continuing Effect of Agreement.  Except as expressly set forth in this Second
Amendment, all other provisions of the Agreement remain in full force and
effect.
 
3.           Governing Law.  This Second Amendment shall be governed by and
construed in accordance with the internal procedure and substantive laws of the
State of New York, without giving effect to the choice of law provisions of such
state.
 
4.           Counterparts.  This Second Amendment may be executed in
counterparts, all of which taken together shall constitute one and the same
original and binding instrument and shall become effective when all counterparts
have been signed by each party and delivered to the other parties hereto, it
being understood that all parties hereto need not sign the same counterpart.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 


 


 

 


 
 
 

--------------------------------------------------------------------------------

 
 

In Witness Whereof, the parties hereto have caused this Amendment No. 2 to the
Agreement to be executed and delivered as of the Second Amendment Date.
 

 Company: Dendreon Corporation     Investor: AZIMUTH OPPORTUNITY LTD  
/s/Gregory Schiffman
   
/s/ Diedre M. McCoy
 
Name: Gregory Schiffman
   
Name: Diedre M. McCoy     
 
Title: Sr. Vice President, Finance, Chief Financial Officer and Treasurer
   
Title: Corporate Secretary
 

 
 
 

--------------------------------------------------------------------------------

 
